Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2016/0118599, cited on Applicants information disclosure statement, filed on 10/23/19).
Claim 1: Compounds 101 through 103 of Jeong et al., whose structures are shown on page 17, anticipate the heterocyclic compound of chemical formula 1 of claim 1.  As applied to chemical formula 1, compound 102, as one example, has variable Z equal to O, variables n1 through n4 equal to zero1, variables A1 and A2 being equal to hydrogen, variables A3 and A4 being equal to –L3-Ar3 and –L4-Ar4, respectively, with L3 being equal to a direct bond, Ar3 being equal to a group which anticipates chemical formula A with variables X1 through X3 being equal to N, Y1 and Y2 being equal to phenyl, variable L4 being equal to a substituted heteroarylene group (N-phenylcarbazolyl), and variable Ar4 being a nitrile group.  In compounds 101-103, A3 and A4 dong to a symmetric position of the core structure, thereby anticipating all of the limitations of claim 1.
Claim 2: In compounds 101-103, all variables R1-R4 are equal to hydrogen.  Variables R5-R8 are not required to satisfy compounds of chemical formula 1 as claimed.  As such, compounds 101-103 anticipate the limitations of claim 2.
Claim 3: Compound 101-103 further anticipate the limitations of chemical formula 3 with all variables being the same as described in claim 1 above.

Claims 6, 11 and 12: Compounds 101 and 102 comprise a group which anticipates chemical formula A-1 with Y1 and Y2 being equal to phenyl and compound 103 comprises a group which anticipates chemical formula A-2 with Y1 and Y2 being equal to phenyl.
Claim 10: In compounds 101-103, A1 and A2 are hydrogen, A3 is –L3-Ar3, and A4 is –L4-Ar4, thereby anticipating claim 10.
Claims 14 and 15: The compounds taught by Jeong et al. are taught and exemplified to be employed in an organic light-emitting device comprising an anode, a cathode, and an emission layer located between the anode and the cathode, and further comprising an electron transport layer, wherein the electron transport layer comprises the inventive compounds taught by Jeong et al., including compounds 101-103, thereby anticipating the device limitations of claims 14 and 15.

Allowable Subject Matter
Claims 5, 7-9, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Jeong et al. does not teach or suggest the structural limitations required by claims 5 and 7-9, or the specific compounds recited in claim 13.  Moreover, Jeong et al. does not teach or suggest employing the compounds in a hole blocking material or in an electron control layer, as required by claims 16 and 17.  The prior art reference KR-10-2017-0071399, was cited on the international search report as qualifying as a “Y” reference, or what would be considered to be an obviousness type reference.  However, this document, while relevant, is not closer in scope to Applicants claimed invention than Jeong et al.  Nearly all of the hundreds of explicitly taught compounds in the KR document are mono-substituted at the spiro[9H-fluorene-9,9’-[9H](xanthene] core.  Additionally, the KR document teaches many other compounds which do not have variable Z equal to O or S.  Only through 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1Alternatively, n1 and n2 are equal to 4 and all R1 and R2 are equal to hydrogen and n3 and n4 equal to 3, and all R3 and R4 are equal to hydrogen.